Citation Nr: 1625123	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left knee pain (claimed as knee arthralgia).

2.  Entitlement to service connection for arthritis in the left knee. 

3.  Entitlement to service connection for skin tumors and cancer, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Atlanta, Georgia, now has jurisdiction over this case.     
 
The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A copy of the transcript of this hearing has been associated with the claims file.  The Veteran also testified before a Decision Review Officer (DRO) in October 2010, and a transcript has been associated with the claims file.     

This case was previously remanded by the Board, in March 2014, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the March 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran's current left knee pain (claimed as knee arthralgia) and arthritis did not manifest in service and are unrelated to service, and arthritis did not manifest to a degree of 10 percent or more within one year of separation from service.

2.  The Veteran is presumed to have been exposed to Agent Orange during active military service.
 
3.  There is no competent evidence of record that the Veteran's skin tumors and cancer had their onset during active military service or within one year of his discharge from service, or that they are etiologically related to service, to include any presumed herbicide exposure. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee pain (claimed as knee arthralgia) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for arthritis in the left knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).   

3.  The criteria for service connection for skin tumors and cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, VA letters issued in December 2008 and April 2009 satisfied the duty to notify provisions with respect to service connection as they notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records and VA medical center (VAMC) records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to private medical records, the Veteran stated in his March 2009 claim that he received treatment from Dr. A. G. for his skin conditions, including cancer.  In an April 2009 letter, the RO asked the Veteran to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, in order to obtain treatment information from Dr. A. G.  The Veteran did not provide the requested release, nor did he provide VA with enough information to identify and locate these records.  In March 2014, the Veteran was again asked to submit a VA Form 21-4142 and to identify any healthcare providers who treated him for any skin condition.  The Veteran responded in April 2014 that he was still trying to obtain documents in support of his claim.  However, the Veteran did not provide VA with contact information for Dr. A. G. or authorization to obtain private treatment records, nor did he submit treatment records on his own.  As VA is required to obtain only those records for which the Veteran has provided sufficient identifying information, the duty to assist has been met in this regard.  See 38 C.F.R. § 3.159(c)(1)(i) & (ii) (indicating that the claimant must provide enough information to identify and locate the existing records, including the custodian holding the records and the approximate time frame covered by the records, and must authorize release of the records, if necessary); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).  
  
The Veteran was provided a VA skin and knee examination in May 2014 and a report of this examination has been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the claims file; took a detailed history from the Veteran that is consistent with the evidence of record; examined the Veteran; considered the Veteran's reported symptomatology; and provided written opinions that articulate the reasoning for the medical conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examination is adequate.   

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned VLJ in May 2013.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, the record reflects that at the May 2013 hearing, the VLJ set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development necessary to help substantiate the claims.  The Veteran was assisted at the hearing by his representative, and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the Introduction, this case was remanded by the Board in March 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the March 2014 Board remand directed the RO to obtain relevant medical records, including those of any private healthcare provider, VA medical centers, military medical facilities, or any other facility where the Veteran received post-service treatment for the claimed disability.  In addition, the RO was directed to schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed knee and skin conditions.  In May 2014, the RO provided the Veteran with a VA examination.  As discussed above, the examination, considered in combination with the other evidence of record, is adequate for decision making purposes.  The RO obtained the Veteran's medical records from the Atlanta, Georgia, VAMC, as well as records from the Social Security Administration.  Additionally, in March 2014, the RO requested that the Veteran provide adequate identifying information for any healthcare providers from whom he received relevant treatment.  The Veteran did not provide the requested information.  Accordingly, the Board finds that VA at least substantially complied with the March 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 268.

Legal Criteria 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to herbicides during such service, unless there is affirmative evidence to establish that the veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  

Those diseases entitled to presumptive service connection based on exposure to herbicides include chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchi, larynx, or trachea); soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); ischemic heart disease; Parkinson's disease; and B cell leukemias.  38 C.F.R. § 3.309(e).  The presumption requires exposure to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

Service connection may also be awarded on a presumptive basis for certain chronic diseases, such as arthritis, listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent or more within one year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  These chronic conditions do not include skin cancer.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97 (1997)); see 38 C.F.R. § 3.303(b).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Analysis

Left Knee Pain and Arthritis

Based on the May 2014 VA examination report, the Veteran is diagnosed with degenerative joint disease of the left knee and post-arthroscopic medial meniscectomy of the left knee, thereby satisfying the requirement that he have a current disability.

According to the Veteran, his left knee was injured in 1970 when he jumped out of a moving truck while under attack in Vietnam.  The Veteran has stated that he landed in a hole and was pitched forward, with force, against his left leg.  Although he was in "a good bit of pain for a long time," the Veteran did not seek treatment at the time of injury.  Since the injury, the Veteran said that he has experienced "bouts of severe left leg/knee pain from having to be on my feet all day on my job."  

At his May 2013 VA hearing, the Veteran provided a further description of his left knee injury.  He stated that when he jumped out of the truck and fell, his left leg bent forward and the ligament tore.  He said he was in pain all night after the injury, but after staying off his leg for a few days, the swelling went down, and he was able to get around.  The Veteran explained that he did not go on sick call when the injury occurred because he was under attack and was out in the field all night.  However, he did not go on sick call for his knee for the remainder of his time in service.  The Veteran testified that since service, he has experienced flare ups of knee pain and swelling.  The pain worsened over the years, but he did not seek treatment until around 2000.  The Veteran stated that he was told by the doctor who performed his knee surgery in 2002 that the knee pain was the result of a very old injury that was continually aggravated thereafter.  The Veteran's wife testified that his knee problems began in the 1980s.  

During the VA hearing, the Veteran's representative argued that the Veteran is entitled to the benefit of the combat presumption, which provides that for a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

In this case, the evidence does not demonstrate that the Veteran engaged in combat with the enemy.  Specifically, the Veteran's DD Form 214 does not show that he received any commendations or awards that warrant the conclusion that he participated in combat.  In addition, his military occupational specialty of aircraft mechanic is not consistent with participation in combat, and the Veteran's lay testimony that he was under attack while in Vietnam, in the absence of any credible corroboration, is not satisfactory for purposes of 38 U.S.C.A. § 1154(b) (West 2014).  Therefore, the combat presumption is not met and is inapplicable.  Id.; 38 C.F.R. § 3.304(d) (2015); VAOPGCPREC 12-99.

While the Veteran may have injured his left knee during service in Vietnam, the Board finds that any such injury would have been acute and transitory as the service treatment records do not reflect an injury, the Veteran was able to continue to serve for more than another year after the alleged injury without a physical limitation profile due to his knee, and the Veteran's lower extremities were noted to be normal upon examination for separation purposes in 1972.  

The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the earliest clinical evidence of a left knee disability is from August 2002, when the Veteran was examined by an orthopedist for complaints of knee pain and swelling.  At that time, the Veteran reported that he had suffered a hyperextension injury to his left knee while in Vietnam.  The Veteran said that ever since the injury, his knee would give way and swell up at least once per year.  He indicated that he did not seek treatment until 2002 because his knee swelled differently than it had before and was accompanied by burning.  The examining orthopedist concluded that the Veteran had prepatellar bursitis and a probable torn medial meniscus, which had existed for many years.  Following the initial orthopedic examination, the Veteran underwent an MRI, which confirmed that he had a tear of the posterior horn of the medial meniscus.  The Veteran was also diagnosed with chondromalacia of the left medial femoral condyle.  In October 2002, the Veteran underwent an arthroscopic medial meniscectomy and arthroscopic shaving of the left medial femoral condyle.  

The May 2014 VA examiner diagnosed the Veteran with degenerative joint disease of the left knee and post-arthroscopic medical meniscectomy of the left knee.  The examiner considered the Veteran's reported history and symptomatology with regard to his knee injury and reviewed the medical evidence of record.  The examiner noted that the Veteran's service treatment records do not indicate any knee problems or diagnoses and the first post-service evidence of knee problems is dated in 2002.  Based on this review, the VA examiner concluded that it is less likely as not that the Veteran's knee conditions are related to his service.  The examiner cited the lack of objective medical evidence to support the Veteran's claimed knee injury during service.  Moreover, the examiner concluded that if the Veteran had a knee injury with a tear or degenerative joint disease during service, "it would be reasonable to have sought treatment earlier rather than 30 years later."  The examiner also observed that prior medical examinations would have documented the Veteran's knee injury or knee symptoms.  

The issue before the Board is whether the Veteran's left knee conditions of arthritis and pain are related to service.  Based on the foregoing, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's left knee arthritis and pain manifested during service or shortly after service or are causally or etiologically related to service, or that the Veteran has had continuity of symptomatology since service.

The Veteran's service treatment records are silent for left knee complaints or a finding of arthritis.  His report of medical examination at discharge makes no reference to knee problems and his lower extremities were deemed normal.  In addition, the record does not reflect that the Veteran was diagnosed with arthritis of the left knee within one year after separation from service.  Notably, two months after discharge, in a March 1972 Report of Medical Examination for Disability Examination, the Veteran is reported as stating that "other than a hearing loss, he has no knowledge of any medical or disability problems at the present time."  On examination of the Veteran's lower extremities in March 1972, no abnormalities were found.  The earliest pertinent diagnosis is in August 2002.  Accordingly, the Veteran is not entitled to service connection on a presumptive basis.  

The Veteran contends that he has suffered from pain and swelling of his knee since service.  However, if this were the case, it would have been reasonable for the Veteran to seek treatment sooner than thirty years after the claimed injury, as he did for other complaints.       

The Board has considered the Veteran's statements regarding the etiology of his left knee conditions.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the diagnosis and etiology of knee arthritis and knee pain requires specialized training and medical diagnostic testing and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  The opinion of the May 2014 VA examiner, who found it less likely as not that the Veteran's knee conditions are related to his military service, is the only probative evidence of record as to the etiology of the Veteran's knee conditions.  Thus, the preponderance of the evidence weighs against a finding that the Veteran's left knee arthritis and knee pain manifested during service or shortly after service or are causally or etiologically related to service, or that the Veteran has had continuity of symptomatology since service.  See 38 C.F.R. §§ 3.303(b), 3.303(d), 3.304, 3.307(a)(3).  As there is no doubt to be resolved, the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Skin Tumors and Cancer

The Veteran contends that his skin tumors and skin cancer are the result of his exposure to Agent Orange during active duty service in Vietnam.  The Veteran's service treatment records are absent complaints of or treatment for skin cancer or tumors.  The only skin condition noted during service is in August 1969, when the Veteran received treatment for a heat rash on his abdomen and arms.  The Veteran's January 1971 Report of Medical Examination at the time of discharge is negative for skin abnormalities.  

The first clinical evidence of record as to any skin condition is dated in January 2003.  VAMC treatment notes for a complaint of sinus congestion refer to a past medical history of skin cancer and skin cancer excisions.  On examination, the Veteran was found to have anicteric skin, no rashes, and no bruises.  No further information was noted in regard to the condition of his skin.      

The Veteran received treatment for squamous cell carcinoma and actinic keratosis at a VAMC in 2010 and 2011.  In September 2010, a VAMC staff physician told the Veteran, "it is possible that exposure to additional carcinogens, such as Agent Orange, may contribute to the development of non-melanoma skin cancer although much less is known about how the compounds in Agent Orange influence photocarcinogenesis."

At his May 2013 hearing, the Veteran testified that his skin breakouts and the removal of precancerous spots had started around the year 2000.  He reported not noticing any skin abnormalities during service and not having any problems when he got out of service.  The Veteran also testified that his exposure to Agent Orange during service consisted of being in foliage and being around empty Agent Orange drums that had been repurposed for other uses, such as filled with sand and used for mortar protection.  The Veteran's wife testified that the Veteran's skin issues actually began 25 to 30 years ago.  She stated that his skin conditions have been both precancerous and cancerous and treatment has consisted of surgical removal of lesions from his neck, face, and arm, as well as removal by nitro burning.  

The Veteran was afforded a VA examination in May 2014.  Upon examination, the Veteran was diagnosed with rosacea, folliculitis of the scalp, squamous cell carcinoma, and actinic keratosis.  He reported being evaluated for skin cancer several years after service.  In addition, the Veteran stated that several lesions had been excised from his face, neck, left arm, and back, and that he is now followed by dermatology every three months.  The examiner specifically noted that the Veteran had a squamous cell carcinoma excised in 2010.  The Veteran also indicated that the rosacea and folliculitis had been present for years.  

The examiner reviewed the Veteran's service treatment records, post-service medical records, and relevant testimony from the Veteran's hearing before the Board.  Based on this review, the examiner concluded that it is less likely as not that the Veteran's skin conditions began during military service, as there is no evidence that they began during service or for a period of thirty years after service.  The examiner also concluded that it is less likely than not that sun exposure during the Veteran's service in Vietnam contributed to any of his skin conditions, as his service treatment records do not document skin lesions, sunburns, or chronic skin conditions.  The VA examiner additionally noted that the Veteran's heat rash during service was merely a transient condition.  Finally, the examiner opined that it is less likely as not that the Veteran's skin conditions are due to exposure to herbicides during his service in Vietnam because "[t]he medical literature does not show any causational links or associations between Agent Orange exposure and the Veteran's skin conditions."  

The Veteran's DD Form 214 reflects service in Vietnam from May 1970 to May 1971.  Therefore, the Veteran is presumed to have been exposed to herbicides during his military service.  38 C.F.R. § 3.307(1)(6)(iii).  However, the Veteran has been diagnosed with rosacea, folliculitis of the scalp, squamous cell carcinoma, and actinic keratosis, and none of these disabilities are among those contemplated for presumptive service connection due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32,540 (June 8, 2010); Notice, 75 Fed. Reg. 81,332-81,335 (Dec. 27, 2010); Notice, 75 Fed. Reg. 81,332-81,335 (Dec. 27, 2010). 

In addition, there is no evidence that chloracne or other acneform disease consistent with chloracne manifested to a degree of ten percent or more within one year after the last date of exposure to an herbicide agent, service connection cannot here be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309.

As the Board finds that the Veteran is not entitled to service connection on a presumptive basis, the Veteran must prove that it is at least as likely as not that a disorder resulting in disability is, in fact, causally linked to service.  See Combee, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) & 1116, and 38 C.F.R. § 3.303.  In this case, the Veteran's service treatment records are silent as to any skin conditions, other than a single incidence of heat rash, which is a transient condition.  The Veteran's skin was deemed normal on examination at discharge and there is no clinical evidence that the Veteran suffered from a skin condition until 2003.  Finally, the May 2014 VA examiner concluded that the Veteran's current skin conditions were less likely as not caused by service, to include sun and herbicide exposure while in Vietnam.  In support of this conclusion, the examiner cited the absence of evidence that the Veteran's skin conditions began in service and the length of time between service and onset.  He also explained that the diagnosed conditions are not historically or pathologically correlated to Agent Orange exposure.  The Board gives significant probative weight to the VA examiner's opinion in this regard, as it was based on his medical knowledge and expertise, personal examination of the Veteran, and review of the record. 

With regard to the September 2010 statement of a VA staff physician that there may be a connection between carcinogens and the development of non-melanoma skin cancer, the Board observes that this statement is speculative, as the physician went on to state that not much is known about the impact of Agent Orange specifically.  Moreover, the physician's statement appears to be general in nature, rather than an opinion as to the etiology of the Veteran's diagnosed skin conditions.  Accordingly, the Board affords no probative value to the staff physician's statement.        

The Board recognizes the Veteran's sincere belief that exposure to Agent Orange caused his skin conditions.  However, the record indicates that the Veteran is a lay person without medical training.  While he is competent to relate events in service and after service, and to describe the extent of his current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to offer competent evidence on complex matters such as medical diagnoses or medical causation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Veteran's statements about causation are not probative of whether a nexus exists between his military service and his current skin conditions.  

In summary, the record contains no competent evidence linking a current diagnosis of any skin-related disorder to the Veteran's military service.  The Veteran has not claimed that he suffered from any skin condition in close proximity to his service separation, and the medical evidence of record does not support such a finding.  In regard to any private medical treatment the Veteran received for skin cancer, the Veteran had an opportunity to submit records of this treatment, but he did not do so.  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for skin cancer, or for any other diagnosed skin condition, because the competent evidence does not reveal a nexus between the Veteran's military service and his current diagnoses.  Absent such a nexus, service connection on a direct basis may not be granted.  38 C.F.R. § 3.303.

The preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for left knee pain (claimed as knee arthralgia) is denied.

Entitlement to service connection for arthritis in the left knee is denied. 

Entitlement to service connection for skin tumors and cancer, claimed as due to herbicide exposure, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


